Citation Nr: 1539010	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 2005.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2006 (TDIU) and April 2015 (increased rating claims) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Wichita, Kansas, respectively.  The issues are now all under the jurisdiction of the Wichita, Kansas RO.  

The issue of entitlement to service connection for a flat foot disability was also appealed to the Board.  However as service connection was granted in July 2015 for that disability, the benefit sought has been awarded in full and that issue is no longer before the Board.

The February 2006 rating decision, in pertinent part, granted service connection for a right ankle and right knee disability and assigned evaluations of 10 percent for each disability.  Following the Veteran's completion of an appeal of that decision, in an April 2013 decision, the Board assumed jurisdiction over the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded that issue for additional development at that time.  

In an April 2015 rating decision, the RO continued the Veteran's 10 percent evaluations for the Veteran's right ankle and right knee disabilities and, in May 2015, the Veteran submitted a notice of disagreement (NOD).  A statement of the case (SOC) is required when a veteran files a timely notice of NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to a rating in excess of 10 percent for the Veteran's right ankle and right knee disabilities.  Because the May 2015 NOD placed the issues in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issue of entitlement to service connection for tendonitis of the right foot and leg has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Introduction, the Veteran submitted a May 2015 NOD to the RO's April 2015 rating decision that continued the Veteran's 10 percent disability ratings for the Veteran's right ankle and right knee disabilities.  To date, no SOC has been furnished for these issues.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

As to the TDIU issue, as requested in the Board's April 2013 remand, the Veteran was furnished with a Request for Employment Information Form, Form 21-4192, so that the Veteran might provide additional information regarding his employment history.  In April 2015, the RO received a partially completed form in which the Veteran stated that he was currently unemployed because he failed an employment physical.  The Veteran neglected, however, to provide contact information for his former employer.  The Veteran is asked to provide additional information about his former employers so that an informed decision may be rendered.  

In addition, it is observed the RO denied TDIU because the Veteran did not meet the schedular criteria for an award of the benefit.  Since then, however, in July 2015, the Veteran was awarded service connection for flat foot with a 20 percent disability evaluation.  In view of that development, the issue of whether the Veteran is unemployable secondary to his service-connected disabilities should be reconsidered given that the Veteran is now service-connected for another disability 

Accordingly, the case is REMANDED for the following action:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of entitlement to a rating in excess of 10 percent for the right ankle and right knee disabilities.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.

3.  Then, if deemed necessary, schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  

4.  Finally, after completing any other necessary development, readjudicate the issues remaining on appeal.  If any of the benefits sought are not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

